Citation Nr: 1546701	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  94-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to April 8, 2010, for a grant of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In January 2013 the Board remanded the case for further development.  

In August 2015 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDINGS OF FACT

The evidence of record indicates the Veteran's PTSD manifested by April 3, 1990.


CONCLUSION OF LAW

The criteria for an effective date of April 3, 1990, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently service-connected for PTSD effective April 8, 2010 based on the earliest diagnosis of record for the condition.  The Veteran filed a claim for service connection for PTSD on April 3, 1990, and maintains he is entitled to an earlier effective date in that he suffered from PTSD at that time.  The Veteran contends that he was mistakenly diagnosed with other mental health conditions, including schizophrenia and schizoaffective disorder, at the time his claim was filed and initially adjudicated.

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Thus, the effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA. Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms. Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  Accordingly, it is the information in a medical opinion, and not the date the medical opinion that was provided that is relevant when assigning an effective date. Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran's PTSD has previously been related to an in-service stressor.  Thus, the question before the Board is at what point he met the criteria for a diagnosis of PTSD under the applicable standards. 

A private medical opinion received in March 2015 states that based on the Veteran's reported symptomatology in treatment records and lay statements, the applicable DSM criteria for PTSD have been met since 1974, whereas the criteria for schizophrenia and schizoaffective disorder were never met.  

An October 2015 opinion from a VA psychiatrist echoed much of the same analysis and confirmed that the Veteran at least as likely as not suffered from PTSD at the time he filed his initial claim in April 1990.  

As the two opinions of record are in concurrence as to the Veteran's psychiatric state at the time he filed his initial claim for service connection for PTSD, the Board finds that an effective date of April 3, 1990, is warranted.


ORDER

Entitlement to an effective date of April 3, 1990, for the award of service connection for PTSD is granted.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


